DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s Response filed 11/02/2021 has been received and considered.  The Applicant has amended pending claims 1, 3, 8, 10, 12 and 13, cancelled claim 9 and added new claims 16-18.  In response to the Applicant’s claim amendments all previously applied rejections are hereby withdrawn.  In light of further search new prior art has been uncovered that reads on the new limitations introduced by the Applicant in the Response.  As the new limitations were not previously considered this Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-8, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/144409 in view of EP 3295253 and further in view of Handbook of Imaging Materials to Diamond, pp. 242-247, 254-257, and still further in view of JP 2005-272563.
The WO document discloses of making printing packaging substrates such as for food packaging comprising the steps of a) providing a flexible packaging substrate; b) applying at least one digital print by a digital printing process of at least one ink composition, said ink composition being substantially free of (meth)acrylic double bonds and/or cycloaliphatic epoxy groups; and c) subjecting the digital print to an electron beam irradiation (¶ [0035]).  The WO document discloses a step of sandwiching a primer layer between the crosslinked ink layers and the substrate (¶¶ [0034], [0043]; see pending claim 8).  The concentration of ethylenically unsaturated groups in said ink layers is less than 0.05 meq/g (¶ [0033], [0044]; see pending claim 7).  The electron beam irradiation dose in step c) is between 20 and 100 kGy, preferably between 25 and 80 kGy, and more preferably between 30 and 60 kGy (¶¶ [0036], [0084]; see pending claims 11-13).  The method includes a step of heat sealing the printed flexible substrate at a temperature comprised between 100 and 250 °C (¶ [0036]; see pending claim 10).  The WO document further teaches a primer layer ([0067-68]).
The ink composition is disclosed as one or more (meth)acrylic (co)polymer(s) resin(s), a colorant, and a carrier liquid (¶¶ [0036], [0057]).  As noted in the WO document, “Despite the substantial absence of such ethylenically unsaturated groups or 
The WO document does not specify the specific ratio of monomers for the ethylene-acrylic acid copolymers, but as noted in the prior Office Action the EPO document discloses a process where a primer is coated onto a flexible substrate (p. 8, l. 19 – p. 9, l. 19; see pending claim 8) and then an ink composition is printed on the primer surface (p. p. 9, l. 21 – p. 10, l. 2; p.39, l. 6-10 & 21-32).  The ink composition is an electrostatic thermoplastic ink composition comprising ethylene and either acrylic acid or methacrylic acid (p. 10, l. 6-31 noting l. 23-25; p. 11, l. 4 – p. 12, l. 8).  Specific ink compositions are polymers of ethylene at 80 to 99.9 wt % and (meth)acylic acid at 0.1 to 20 wt % (p. 13, l. 24 – p. 14, l. 9; Example 1).  The ink also contains a colorant (p. 12, l. 10 – p. 13, l. 20).  The polymer can also be a mixture of two polymer resins having acidic side chains at a ratio of 10:1 to 2:1 (p. 15, l. 34-36; p. 17, l. 6-17; see pending claims 4-6).  Commercially available polymers meeting the requirements of these polymers include NUCREL copolymers (p. 19, l. 29 – p. 20, l. 6).  
The WO document also does not teach coating a flexible substrate with an overcoat varnish.  JP ‘563 teaches an overcoat varnish for application over a flexible substrate ([0008-10]).  The overprint varnish is taught to be excellent in abrasion resistance ([0004]).  The overprint varnish is further taught to be beam curable ([0015]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to practice the method of the WO document using the electrostatic liquid ink of the EP document because the WO document desires an ink having ethylene-acrylic acid copolymers and the supporting document discloses inks containing polymers of ethylene at 80 to 99.9 wt % and (meth)acrylic acid at 0.1 to 20 wt %, such as NUCREL polymers, are effective in the art and to have further utilized the overcoat varnish taught by JP ‘563.  The Diamond text further shows NUCREL resins are conventional in the art of liquid toners.  Because these ethylene-acrylic acid copolymers have the requisite absence of ethylenically unsaturated groups, but have saturated carbon-carbon bonds to form crosslinks, and because these polymers are known and conventionally used in the liquid toner art, the artisan would have found it obvious to use an ink having these polymeric materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/05/2022